AMERICAN INDEPENDENCE FUNDS TRUST (the “Trust”) SUPPLEMENT DATED DECEMBER 29, 2016 TO THE SUMMARY PROSPECTUS, PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION EACH DATED FEBRUARY 29, 2016 (AS SUPPLEMENTED JULY 6, 2016) AMERICAN INDEPENDENCE CARRET CORE PLUS FUND (Ticker Symbols: IIISX, IBFSX) AMERICAN INDEPENDENCE NAVELLIER LARGE CAP GROWTH FUND (Ticker Symbols: LGNIX, LGNAX, LGNCX) AMERICAN INDEPENDENCE JAFORLINES GLOBAL TACTICAL ALLOCATION FUND (Ticker Symbols: RMAIX, AARMX, ACRMX) AMERICAN INDEPENDENCE MULTI-MANAGER INTERNATIONAL FUND (Ticker Symbols: IMSSX, IIESX) AMERICAN INDEPENDENCE KANSAS TAX-EXEMPT BOND FUND (Ticker Symbols: SEKSX, IKSTX, IKTEX) AMERICAN INDEPENDENCE U.S. INFLATION-PROTECTED FUND (Ticker Symbols: FFIHX, FNIHX, FCIHX, AIIPX) (each a “Fund” and collectively “Funds”) THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE SUMMARY PROSPECTUS, PROSPECTUS, AND STATEMENT OF ADDITIONAL INFORMATION LISTED ABOVE. 1. Change of Control for the Adviser RiskX
